Title: Resolutions of the General Assembly of Pennsylvania, [20 December] 1811
From: General Assembly of Pennsylvania
To: 


[20 December 1811]
The present is a period replete with National occurrences as momentous as ever marked the Annals of the World. That Collision of Kingdoms and Empires, which has deluged Europe with blood, borne down the practice and nearly extinguished the principles of justice and humanity, is not in its effects confined to that unhappy quarter of the Globe. The Unparalleled prosperity, the enterprising spirit, and the expanding commerce of the United States of America, have rendered them, to the two mighty Belligerants, an object of envy, and a medium of retaliation, pretended as to one, and iniquitous in both.
The Emperor of the French, has yet much to do, before the just claims of our Country can be satisfied. But he has annulled those decrees which were the only legal obstruction to a friendly and commercial intercourse with his dominions. He has annulled those very decrees on which the British Government solemnly declared its orders in Council to be suspended. To the British Government, and to the World, he has evinced the extinguishment of those decrees, by the United evidence of solemn profession and uniform practice. But have the Orders in Council expired with the French Decrees? No. Compared with their prior, their subsequent operation has been, as life from the dead. They have been executed with redoubled rigour. Our Seamen are impressed; our Citizens robbed; our flag prostrated; our own waters infested; our coasting trade annoyed; our harbours blockaded.
While Maritime oppression has thus risen to its summit, an envoy extraordinary is sent to our Government, not, (as might have been reasonably expected) to soften our irritated Country by conciliatory language—not to offer atonement for offences, and indemnifications for wrongs that are past. These with a single exception, he passes over, as things beneath the notice of the British Government, or its Envoy; or as injuries to which the inexhaustible forbearance—the presumed timidity, or the abject debasement of the American Government would ensure her silent submission. He commences a new species and system of insult. He prescribes to the President, what he shall recommend, and what the National Legislature shall enact. He demands a law which shall admit the products and Manufactures of Great Britain, into the ports of the United States, although American Manufactures are even in time of peace excluded from the British dominions. He commands the American Government to procure of Napoleon, an abandonment of his Continental system, and the admission of British products, and Manufactures into his own, and the ports of his allies. A compliance with the first of these demands, is a relinquishment of sovereignty. To fulfil the latter, the United States, have neither right, nor power, nor the folly to attempt. The first is degrading—the second impossible. And yet a submission to these royal mandates, is menacingly declared to be the only condition on which the orders in Council shall be repealed, and the violation of our Neutral rights discontinued.
Solemnly impressed with these considerations and contemplating demands so unjust, so unreasonable, so disrespectful to the intelligence, and so insulting to the Sovereignty of an enlightened free and independent people—Therefore—
I. Resolved, by the Senate and House of Representatives of the Commonwealth of Pennsylvania, in General Assembly met, That the policy of the British Government, as exhibited by her naval power, on the high Seas, and expressed by her Envoy, near the United States, merits the reprobation, and cannot but rouse the virtuous indignation of every friend to this Country and its Government.
II. Resolved, That when submission, or resistance, to the unjust demands of a Tyrant is the alternative, the latter only can be chosen by the Freemen of America.

III. Resolved That though we would rejoice in that adoption and practice of justice, which would secure to Great Britain, and to the World, our friendship and friendly intercourse, we will, in order to repel aggression, and obtain reparation, vigorously exert all the powers which we possess, to accelerate the accomplishment of such military preparations, as the Wisdom of our National legislature may require.
IV. Resolved, That it is our duty as Legislators, to employ a suitable portion of the finances of this Commonwealth, in promoting the growth and prosperity, and in securing the permanence of our infant Manufactures—that as individuals of the Community we will, as much as possible, abstain from wearing any thing in our Apparel, that is not the product of these Manufactures; and that we will recommend the same patriotic practice to our Constituents.
V. Resolved, That the question merits serious consideration, whether, in order to suppress the system of plunder and impressment on the high Seas, it would, or would not be a just, humane and efficient retaliation, to lay hold on property of the British Government, or of its subjects wherever such property can be found to an amount sufficient to indemnify the plundered American; and for every impressed American Citizen, to seize a subject of his Britannic Majesty, wherever such subject can be found, and to subject him to imprisonment and labour, corresponding to the condition of the impressed American, on board of a British Ship of War.
VI Resolved, That the Wisdom patriotism and firmness of the Executive, and Councils of the General Government, entitle them to our perfect confidence; and their Measures to our prompt and zealous Co-operation; and in case an appeal to arms should be deemed necessary, WE will support them, at the risque of our lives, and fortunes.
VII. Resolved That the Governor of this Commonwealth be instructed to transmit an authenticated copy of these resolutions, to the President of the United States, with a reque⟨st⟩ that he communicate them to Congress.
John Tod, Speaker of the House of Representatives
P. C. Lane Speaker of the Senate.
